Case 6:20-cv-00363-JDK-KNM Document 13 Filed 09/23/20 Page 1 of 2 PageID #: 80



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION


 PATRICK JENNINGS, #2047250                       §

 VS.                                              §               CIVIL ACTION NO. 6:20cv363

 KEITH GORSUCH, ET AL.                            §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

          This action was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

 28 U.S.C. § 636. On August 28, 2020, the Magistrate Judge issued a Report and Recommendation

 (Docket No. 10), recommending that the action be dismissed without prejudice for want of

 prosecution and failure to obey an order of the court.

          The Court reviews objected-to portions of the Magistrate Judge’s Report and

 Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

 court shall make a de novo determination of those portions of the report or specified proposed

 findings and recommendations to which objection is made.”). The Court conducting a de novo

 review examines the entire record and makes an independent assessment under the law. Douglass

 v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

 days).

          Having reviewed Plaintiff’s objections de novo (Docket No. 12), the Court concludes that

 the objections are without merit and that the findings and conclusions of the Magistrate Judge are

 correct. Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No.


                                                  1
Case 6:20-cv-00363-JDK-KNM Document 13 Filed 09/23/20 Page 2 of 2 PageID #: 81



 10) be ADOPTED and that the above-styled civil action be DISMISSED WITHOUT

 PREJUDICE for want of prosecution and failure to obey an order of the court.

         So ORDERED and SIGNED this 23rd day of September, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                               2
